Matthews, J.
The question presented is whether a vendor can be required to execute a bill of sale for an automobile sold without compliance with the law requiring a bill of sale.
Such a sale transfers title. Commercial Credit Co. v. Schreyer, 120 Ohio St., 568. But no subsequent transfer can be made without violating Sections 6310-3 to 6310-14, General Code.
The contract to transfer title from defendant to plaintiff necessarily implied that it would be done in compliance with the law. The defendant therefore agreed to execute a bill of sale. Can this agreement be enforced specifically? If the remedy at law is adequate it cannot be.
It seems to me the remedy of the plaintiff is one for damages for breach of the implied term of the contract to convey the title by a conveyance in compliance with the law.
The subject matter is personal property, and the general rule is that a court will not specifically enforce such a contract. Nothing appears to indicate that damages would not be adequate. My attention has been called to no case in which a similar or analogous contract has been specifically enforced.
The demurrer is sustained.